            Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 1 of 8




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119366

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



 Suleyman Kucur,
                                                                 Case No:
                                          Plaintiff,
                                                                 COMPLAINT
                              vs.
                                                                 JURY TRIAL DEMANDED
 Second Round, L.P.,

                                          Defendant.


       Suleyman Kucur (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Second Round, L.P. (hereinafter referred to as
“Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
                Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 2 of 8




          4.      At all relevant times, Defendant conducted business within the State of Texas.


                                                PARTIES
          5.      Plaintiff Suleyman Kucur is an individual who is a citizen of the State of New York
residing in Queens County, New York.
          6.      Plaintiff is a natural person allegedly obligated to pay a debt.
          7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.      On information and belief, Defendant Second Round, L.P., is a Texas Limited
Partnership with a principal place of business in Travis County, Texas.
          9.      Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.     Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.     The principal purpose of Defendant's business is the collection of such debts.
          12.     Defendant uses the mails in its debt collection business.
          13.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                           ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.     The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated September 30, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          21.     The Letter conveyed information regarding the alleged Debt.



                                                     2
             Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 3 of 8




       22.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       23.     The Letter was received and read by Plaintiff.
       24.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
       25.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.

                                        FIRST COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       26.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       27.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       28.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in connection with the collection of
any debt, in violation of 15 U.S.C. § 1692e.
       29.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
       30.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a misleading representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
       31.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       32.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the character of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       33.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the amount of the debt, in violation of 15
U.S.C. § 1692e(2)(A).
       34.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the legal status of the debt, in violation of
15 U.S.C. § 1692e(2)(A).


                                                  3
             Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 4 of 8




       35.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       36.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       37.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive means used in an attempt to collect the debt, in
violation of 15 U.S.C. § 1692e(10).
       38.     The Letter alleges that Plaintiff owed $1,244.49.
       39.     Plaintiff did not owe $1,244.49.
       40.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant was
seeking to collect.
       41.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       42.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       43.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       44.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       45.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).




                                                   4
             Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 5 of 8




       46.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       47.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made in an attempt to collect the alleged Debt, in violation of 15 U.S.C. §
1692e(10).
       48.     Defendant's allegation that Plaintiff owed $1,244.49, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
means used in an attempt to collect the alleged Debt, in violation of 15 U.S.C. § 1692e(10).
       49.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.


                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       50.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       51.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       52.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       53.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       54.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
       55.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.




                                                     5
             Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 6 of 8




       56.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the character
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       57.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       58.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal status
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
       59.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       60.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
       61.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the debt in violation of 15 U.S.C. § 1692e(10).
       62.     The Letter claims that Plaintiff owes a debt to Second Round L.P. dba Third Round
L.P.
       63.     Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P.
       64.     Second Round L.P. dba Third Round L.P never offered to extend credit to Plaintiff.
       65.     Second Round L.P. dba Third Round L.P never extended credit to Plaintiff.
       66.     Plaintiff was never involved in any transaction with Second Round L.P. dba Third
Round L.P.
       67.     Plaintiff never entered into any contract with Second Round L.P. dba Third Round
L.P.
       68.     Plaintiff never did any business with Second Round L.P. dba Third Round L.P.
       69.     Plaintiff was never indebted to Second Round L.P. dba Third Round L.P.
       70.     Second Round L.P. dba Third Round L.P is a stranger to Plaintiff.
       71.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a



                                                   6
              Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 7 of 8




false representation made by Defendant in connection with Defendant's collection of the alleged
Debt, in violation of 15 U.S.C. § 1692e.
        72.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
deceptive representation made by Defendant in connection with Defendant's collection of the
alleged Debt, in violation of 15 U.S.C. § 1692e.
        73.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
misleading representation made by Defendant in connection with Defendant's collection of the
alleged Debt, in violation of 15 U.S.C. § 1692e.
        74.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
false representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        75.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
false representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        76.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
false representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        77.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
false representation made in an attempt to collect the alleged Debt, in violation of 15 U.S.C. §
1692e(10).
        78.     Defendant's allegation that Plaintiff owed a debt to Second Round L.P. dba Third
Round L.P, when Plaintiff did not owe a debt to Second Round L.P. dba Third Round L.P, is a
deceptive means used in an attempt to collect the alleged Debt, in violation of 15 U.S.C. §
1692e(10).
        79.     Defendant's demand that Plaintiff make payment for a debt that she does not owe
is a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        80.     Defendant's request that Plaintiff make payment for a debt that she does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).



                                                   7
             Case 1:20-cv-00731-LY Document 1 Filed 07/08/20 Page 8 of 8




       81.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.


                                         JURY DEMAND
       82.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
       WHEREFORE Plaintiff respectfully requests judgment be entered:

                   a. Finding Defendant's actions violate the FDCPA; and

                   b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                   c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                   d. Granting Plaintiff's costs; all together with

                   e. Such other relief that the Court determines is just and proper.

DATED: July 7, 2020


                                               BARSHAY SANDERS, PLLC

                                               By: _/s/ Craig B. Sanders
                                               Craig B. Sanders, Esquire
                                               100 Garden City Plaza, Suite 500
                                               Garden City, New York 11530
                                               Tel: (516) 203-7600
                                               Fax: (516) 706-5055
                                               csanders@barshaysanders.com
                                               Attorneys for Plaintiff
                                               Our File No.: 119366




                                                     8
